1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     ALEX MARQUEZ,                               Case No. 3:15-cv-00492-MMD-CBC

10                                Petitioner,                     ORDER
            v.
11
      E.K. MCDANIEL, et al.,
12
                               Respondents.
13

14         Respondents have filed an unopposed motion for extension of time (first request)

15   (ECF No. 61). Good cause appearing, the Court will grant the unopposed motion.

16         It is therefore ordered that Respondents’ unopposed motion for extension of time

17   (first request) (ECF No. 61) is granted. Respondents will have through December 10,

18   2018, to file an answer or other response to the amended petition (ECF No. 14).

19

20         DATED THIS 2nd day of October 2018.

21

22
                                                      MIRANDA M. DU
23                                                    UNITED STATES DISTRICT JUDGE

24

25

26

27
28
